J-S48007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD RIVAS                              :
                                               :
                       Appellant               :   No. 2541 EDA 2019


         Appeal from the Judgment of Sentence Entered July 11, 2014,
             in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0003315-2013,
                           CP-51-CR-0003315-2013.


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                              Filed: January 21, 2021

        Richard Rivas appeals from the judgment of sentence imposed after the

trial court found him guilty of possession of a controlled substance, possession

with intent to deliver, and conspiracy.1 He challenges the sufficiency of the

evidence for each of these convictions. Upon review, we affirm.

        The trial court set forth the pertinent facts as follows:

        At around 9:00 am on November 10, 2012, officers from the
        narcotics unit of the 25th police district established a plainclothes
        undercover narcotics investigation near the 100 block of West
        Somerset Street in the City and County of Philadelphia. Officers
        from the narcotics unit observed a Hispanic male, identified as
        "Casillas," hand a square-shaped object to another Hispanic male,
        identified as Montero, who placed it behind a set of steps on the
____________________________________________


1   35 P.S. § 780-113(a)(30) and § 780-113(a)(16)) and 18 Pa.C.S.A. § 903.
J-S48007-20


      eastside of the 2800 block of Hope Street. Officers then observed
      Montero engage in a suspected hand-to-hand drug transaction
      with a male identified as “Dowell." Backup officers stopped Dowell
      and recovered suspected heroin, labelled "Bugsy," from his
      person. After the suspected narcotics transaction with Dowell,
      officers heard Casillas communicate something to the effect of
      "being out." At approximately 9:25 am on November 10, 2012, a
      female identified as Nicole Weer approached the block and
      engaged in conversation with Casillas and appeared to wait on the
      street. A short time later, [Rivas] appeared and, while walking
      down the street, tossed a black bag towards the feet of Casillas
      from which fell two square shaped objects upon hitting the
      ground. Mr. Casillas picked up the two items and handed the
      square shaped object to another defendant, Mr. Montero. Montero
      then proceeded to where Ms. Weer was waiting on the block, at
      which point she exchanged United States currency for the square
      shaped object that Montero handed to her. After observing
      another similar transaction, officers moved onto the block to make
      arrests of [Rivas], Casillas, Montero and others. Officers then
      searched the area near the stairs where the suspects were
      observed placing square shaped objects and retrieving such
      objects before engaging in transactions for United States
      currency. Officers recovered 282 Ziploc packets, each marked
      Bugsy, from the black bag officers had earlier seen. [Rivas] was
      then placed under arrest.

Trial Court Opinion, 1/8/20, at 1-2 (citations omitted).

      Following a bench trial, the court found Rivas guilty of possession with

intent to deliver, possession of a controlled substance, and conspiracy. Rivas

was sentenced to an aggregate sentence of five (5) to ten (10) years of

imprisonment.    Rivas filed a post-sentence motion, which was denied by

operation of law.   Rivas’ subsequent appeal to this Court was quashed as

untimely. Following the denial of his petition under the Post-Conviction Relief

Act, and a successful appeal to this Court, Rivas’ appellate rights were

reinstated nunc pro tunc.



                                     -2-
J-S48007-20



        Rivas timely appealed. The trial court and Rivas complied with Pa.R.A.P.

1925.

        Rivas raises a single issue on appeal:

        I. Is [Rivas] entitled to an arrest of judgment on the charges of
        Possession with intent to deliver (PWID); Possession of CDS; and
        conspiracy to PWID, where the verdict was not supported by
        sufficient evidence?

Rivas’ Brief at 3.

        Rivas challenges the sufficiency of the evidence to support his

convictions claiming that they were based merely on speculation, conjecture

and surmise. First, Rivas argues that the evidence was insufficient to show

that he possessed any drugs, let alone did so with the intent to distribute

them. Specifically, he claims that, at the time of arrest, Rivas did not actually

or constructively possess any controlled substances; there were many

individuals at the scene who equally had access to the drugs. Rivas’ Brief at

10.

        Additionally, Rivas argues that there was insufficient evidence to support

his conviction for conspiracy.     Specifically, he claims the evidence did not

establish any direct or implied agreement between him and his co-defendants,

Montero and Casillas, or that they shared the criminal intent to deliver drugs;

his mere presence at the scene was not enough. Id. at 9.

        In reviewing a claim based upon the sufficiency of the evidence, this

Court:




                                       -3-
J-S48007-20


      must determine whether the evidence admitted at trial, as well as
      all reasonable inferences drawn therefrom when viewed in the
      light most favorable to the verdict winner, are sufficient to support
      all elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). “The trier of fact – while passing on the credibility of witnesses and

the weight of the evidence – is free to believe all, part, or none of the evidence.

“Because evidentiary sufficiency is a question of law, our standard of review

is de novo and our scope of review is plenary.” Commonwealth v. Diamond,

83 A.3d 119, 126 (Pa. 2013).

      35. P.S. § 780-113(a)(16) prohibits:

      (16) Knowingly or intentionally possessing a controlled or
      counterfeit substance by a person not registered under this act…
      unless the substance was obtained directly from, or pursuant to,
      a valid prescription order or order of a practitioner, or except as
      otherwise authorized by this act.

35 P.S. § 780-113. Possession of a controlled substance can be found by

“proving actual possession, constructive possession, or joint constructive

possession.”   Commonwealth v. Parrish, 191 A.3d 31, 26 (Pa. Super.

2018), appeal denied, 202 A.3d 42 (Pa. 2019) (citation omitted).            Where

contraband is not found on a defendant's person, “the Commonwealth is

required to establish that the defendant had constructive possession of the

seized items to support his convictions.” See Commonwealth v. Brown, 48

A.3d 426, 430 (Pa. Super. 2012).



                                       -4-
J-S48007-20



      To sustain a conviction for PWID, the Commonwealth must prove: 1)

the possession of the controlled substance; and 2) the intent to deliver the

controlled substance. See, e.g., Commonwealth v. Lee, 956 A.2d 1024,

1028 (Pa. Super. 2008); see also 35 P.S. 780-113(a)(30). “In determining

whether there is sufficient evidence to support a PWID conviction, all facts and

circumstances    surrounding    the   possession    are   relevant,   and   the

Commonwealth may establish the essential elements of the crime wholly by

circumstantial evidence.” Commonwealth v. Bricker, 882 A.2d 1008, 1015

(Pa. Super. 2005). The intent to deliver can be inferred from the surrounding

facts and circumstances. Commonwealth v. Kirkland, 831 A.2d 607, 611

(Pa. Super. 2003), appeal denied, 847 A.2d 1280 (2004). “Factors to consider

in determining whether the drugs were possessed with the intent to deliver

include the particular method of packaging, the form of the drug, and the

behavior of the defendant.” Id.

      To sustain a conviction for conspiracy, the Commonwealth must prove

three elements: 1) an agreement; 2) shared criminal intent; and 3) an overt

act. See Commonwealth v. Murphy, 795 A.2d 1025, 1037–38 (Pa. Super.

2002).   Moreover, the conspiratorial agreement and shared criminal intent

may be proven by circumstantial evidence. We have stated:

      An explicit or formal agreement to commit crimes can seldom, if
      ever, be proved and it need not be, for proof of a criminal
      partnership is almost invariably extracted from the circumstances
      that attend its activities. Thus, a conspiracy may be inferred
      where it is demonstrated that the relation, conduct, or
      circumstances of the parties, and the overt acts of the co-
      conspirators sufficiently prove the formation of a criminal

                                      -5-
J-S48007-20


      confederation. The conduct of the parties and the circumstances
      surrounding their conduct may create a web of evidence linking
      the accused to the alleged conspiracy beyond a reasonable doubt.
      Even if the conspirator did not act as a principal in committing the
      underlying crime, he is still criminally liable for the actions of his
      co-conspirators taken in furtherance of the conspiracy.

Id. at 1038 (quoting Commonwealth v. Johnson, 719 A.2d 778, 784–85

(Pa. Super. 1998) (en banc)), appeal denied, 739 A.2d 1056 (1999) (citations

and internal quotations omitted).

      In finding Rivas guilty, the trial court summarized the relevant evidence

in support of Rivas’ convictions as follows:

      Here, after Mr. Casillas and Mr. Montero ran out of heroin, Officer
      DeLaurentis observed Mr. Casillas make a phone call. Within two
      to three minutes of that call, [Rivas] approached Mr. Casillas and
      tossed to him the black bag which, after falling onto the ground,
      emptied two square-shaped objects onto the ground. Mr. Casillas
      took the black bag and placed it near a fence line. No other
      persons were observed approaching or handling the black bag.
      Thus, the heroin later found in the black bag could have come only
      from [Rivas]. After [Rivas] gave the bag to Mr. Casillas, more
      transactions were observed and each subsequent buyer was found
      to possess the same "Bugsy" stamped bags of heroin. Further,
      when the Ford F-150 was searched after [Rivas’] arrest it was
      found to contain $1,184 . . . broken down in small denominations
      consistent with the sales of drugs: 43 twenty dollar bills, 25 ten
      dollar bills, 12 five dollar bills and 14 one dollar bills.

Trial Court Opinion, 1/8/20, at 6-7. This evidence was primarily based upon

the testimony of Officer DeLaurentis, who conducted the undercover

surveillance that morning. He is an experienced narcotics investigator who

has conducted surveillance many times in this particular area known to be a

heavy narcotics area.



                                      -6-
J-S48007-20



       Officer DeLaurentis testified that he observed Rivas carrying the duffel

bag which had the heroin packets in it.          No persons other than Casillas

approached the black bag Rivas brought. Although no drugs were found on

Rivas when he was arrested, this evidence was sufficient to demonstrate that

Rivas had been in actual possession of the heroin.2

       Officer DeLaurentis further testified that he observed Rivas toss the bag

with heroin to Casillas. Casillas, after a brief conversation with Rivas, gave

Rivas money. Rivas took the money back to his truck. Later, when he was

arrested, the police found $140 on Rivas and almost $1200 underneath the

driver’s floor mat. Additionally, the heroin found in the black bag delivered

by Rivas was individually packaged and stamped with “Bugsy.” Such packets

of heroin were found on individuals who Officer DeLaurentis observed buying

from Montero and Casillas.

       Even though Rivas did not engage in the hand-to-hand transactions, he

delivered the heroin to Casillas, and received money for it. Packets of that

same heroin were then sold to others.            This evidence was sufficient to

demonstrate that Rivas possessed the heroin with the intent to deliver it.


____________________________________________


2 As noted above, generally where the contraband is not found on the
defendant, as was the case here, the Commonwealth must show that the
defendant constructively possessed the controlled substance. However,
where there is successful proof of a conspiracy, which we discuss below, the
Commonwealth      need    not   show    constructive   possession.      See
Commonwealth v. Perez, 931 A.2d 703, 709 (Pa. Super. 2007).



                                           -7-
J-S48007-20



      The evidence also was sufficient to demonstrate that Rivas engaged in

a conspiracy to deliver the heroin with Casillas and Montero. It was reasonable

for the trial court to infer that Casillas called Rivas after Montero announced

they were out given that Rivas showed up shortly thereafter with the black

bag of heroin. Rivas was not merely present at the scene; he played a key

role in the conspiracy by supplying and delivering the heroin, packaged for

individual sale, to Casillas and Montero to sell to various individuals. Thus,

contrary to Rivas’ claim, this evidence was sufficient to establish the elements

of an agreement and shared criminal intent required to prove the existence of

a conspiracy. As such, Rivas, as a co-conspirator, is fully liable for all of the

drugs recovered. Perez, 931 A.2d at 709.

      In sum, based upon our review of the record and viewing the evidence

in the light most favorable to the Commonwealth as the verdict winner, we

conclude that the evidence was sufficient for the trial court to find Rivas guilty

of all three offenses.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




                                      -8-